 THRIFTOWN, INC.603sional employees, watchmen, guards, and all supervisors asdefined in the Act.4[Text of Direction of Election omitted from publication-]''The Employer would exclude,and the Union would include,the bulldozer operator 1,the bulldozer operator 2, and four kiln operators.The Employer concedes that all threeclassifications were within the unit historically represented by the Union and that theirduties are unchanged,but contends that, following its purchase of the plant,the respon-sibilities of those occupying these classifications have been redefined in a manner establish-ing supervisory status.The record shows that the employees occupying these positions areengaged essentially in rank-and-file work and it is clear that while they exercise leadauthority over other employees of lesser skill and experience,their duties neither entailthe exercise of independent judgment nor reflect any other attributes of supervisory statussufficient to warrant their exclusion.Accordingly,we find they are not supervisors andinclude them in the unit herein.5 An election eligibility list,containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 10, within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shall makethe list available to all parties to the election.No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc ,156 NLRB 1236.Thriftown,Inc., d/b/a Value Village,E & L Distributors, Inc.,and Astra Shoe CompanyandRetail Clerks International As-sociation,AFL-CIO,PetitionerThriftown,Inc., d/b/a Value Village,Employer-PetitionerandRetail Clerks International AssociationAFL-CIO,Local UnionNo. 445.1Cases 25-RC--2761 and 25-RM-169.October 28, 1966DECISION ON REVIEWOn March 30, 1965, the Regional Director for Region 25 issued aDecision and Direction of Election in the above-entitled proceedingin which he rejected as inappropriate the unit requested by the Peti-tioner inCase 25-RC-2761', comprising employees of Thriftown, Inc.,and itslicensees,E & L Distributors, Inc., and Astra Shoe Company(hereinafter referredto asAstra). Instead, he found appropriate aunitlimited to the employees of Thriftown as sought by the Em-ployer, and additional separate units of employees of Astra and E &L Distributors, Inc., respectively. Thereafter, in accordance with theNational Labor Relations Board Rules and Regulations, Series 8, asamended, the Retail Clerks filed a timely request for review of the3The names of the parties are designated in the'caption in accord with the recordevidence.Retail Clerks International Association,AFL-CIO,and Retail Clerks Interna-tional Association,AFL-CIO, Local Union No. 445,are hereinafter referredto collectivelyas the Retail Clerks.161. NLRB No. 42._ 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director's Decision, contending,inter alia,that theRegionalDirector erred in finding that the licensor and each ofits licenseeswere not joint employers of the employees of the licensees. Thriftownfiled a statement in opposition. The Board by telegraphic order datedJune 22, 1965, granted the request for review and stayedthe electionpending review.2 Thereafter, the Retail Clerks, Thriftown, and Astrafiled briefs on review.3The Board has considered the entire record with respect to theRegional Director's determination under review, together with allthe briefs of the parties,' and makes the following findings :1.Thriftown, a wholly owned subsidiary of Kroger Company,presently owns and manages two discount department stores knownas Value Village. This proceeding involves its store in Owensboro,Kentucky.' This store consists of various departments which areeither wholly owned and operated by Thriftownor areoperated byseparate employers pursuant to formal "Department OperatingAgreements" with Thriftown. Thriftown and Astra are parties to anoperating agreement governing the shoe department at Value Vil-lage.6 Astra employs approximately 6 employees, and depending uponthe season, Thriftown employs between 75 and 120 persons in itsdirectly operated departments. A generalmanager,employed byThriftown, is responsible for the entire store operation and eachdepartment is separately supervised by an assistant manager. TheentireValue Village operation is designedto createthe appearance2 The Board permitted Amalgamated Clothing Workers of America,AFL-CIO, Inter-state Department Stores, Inc, and Spartans Industries,Inc., to fileamica curiaebriefs.Interstate and Spartans filed a joint brief.6 On August 4, 1965, Thriftown filed a motion to strike all posthearing evidence sub-mitted by the Retail Clerks and theannici curiaein their respective briefs. Both the RetailClerks and Interstate and Spartans filed statements in opposition.Thriftown'smotion tostrike is hereby denied. However,in making our Decision,we shall rely only upon factualallegations contained in the briefs which are supported by evidence in the record.'The Retail Clerks, Interstate,and Spartans requested oral argument.These requestsare hereby denied because the record and the briefs adequately present the issues and posi-tions of the parties.6 Thriftown also operates a store in Moline, Illinois.The Retail Clerks was certified asbargaining representative of employees at that store after that union won an electionpursuant to a Decision and Direction of Election issued in Case 13-RC-9751. None of theparties have raised an issue concerning the representation of employees at that store and itsoperations are not involved in this proceeding.6 Originally,Thriftown also had an agreement with E & L Distributors,Inc , governingthe operation of an automotive department.However,subsequent to the Board's grantingreview in this proceeding,the Retail Clerks filed a motion for leave to bring new factualand decisional developments to the Board's attention and to dismiss E & L Distributors,Inc., as a party in this proceeding.The motion requested the Board to take notice of thefact that E & L is no longer operating the automotive department and that Thriftown isnow operating the department with the same employees.Thriftown filed a response to thismotion, a request to reopen the hearing,and a request to file a brief in response.In thisdocument,Thriftown admits that E & L has ceased to operate the automotive department,but takes no position on the Retail Clerks' motion to dismiss E & L as a party.Accord-ingly, we shall no longer include E & L as a party to this proceeding.Thriftown's requestto file a brief in response and to reopen the hearing are hereby denied. THRIFTOWN, INC.605of an integrated department store. Thus, all signs identify the storeas Value Village rather than displaying the trade names of any indi-vidual department operators; all bags, wrapping materials, fixtures,and furnishings are of a uniform type ; there are central checkoutstands; there is no physical separation of the different departments;and there is only one switchboard, public address system, and park-ing lot for the entire store.As noted, Thriftown and Astra are parties to a department operat-ing agreement. This agreement contains detailed provisions relatingto the financial arrangements between Thriftown and its operatorgoverning the operation of the department. The agreement requiresthe operator to conduct its department "in such manner that it willappear to the public as a department of the business carried on in thestore and not as though under separate management." It also providesthat "nothing in this Agreement shall in any way be construed toconstitute a co-partnership or joint venture between the partieshereto."Under this agreement, Thriftown determines, controls, and admin-isters all types of advertising and promotional activity; has theauthority to inspect the operator's premises at all times for cleanli-ness and to order any corrective measures; retains the right to arrangestore layout and in some instances to reduce the space assigned to theoperator; retains the keys to the building; is empowered to audit andinspect records of the operators; approves all alterations, fixtures,and signs; has the authority to decide which articles the operatormay sell; establishes pricing policies on merchandise; retains the fulland exclusive right to adjust and settle customer complaints; controlsthe amount of overhead expenses which are shared by the parties ona pro ratabasis; and maintains a financial interest in the licensee'soperations to the extent that it receives a percentage commission ofgross sales. Also, the agreement provides that operators must pur-chase from Thriftown certain supplies and they must see only theThriftown name on its signs and labels.Further, although the agreement provides that the operator with-out the participation of Thriftown, will hire, fire, and discipline itsown employees, determine their wages, rates of pay, and other bene-fits, and establish its own deductions such as taxes and social security,it is apparent that Thriftown also exercises significant control overthe operator's personnel policies. Thus, the agreement provides thatThriftown may establish conditions which all store employees mustfollow with respect to cleanliness, the wearing of a common uniform,and smoking, and that the operator shall employ "a sufficient numberof qualified competent employees, including a department manager" 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the conduct of said department. In addition, the agreement pro-vides that the "Operator will at all times in the conduct of its busi-ness strictly conform to the methods, rules, business principles, prac-tices, policies and regulations which may be established and revisedfrom time to time by THRIFTOWN during the term hereof."Finally, the agreement provides that "THRIFTOWN may at anytime, for good cause shown, terminate this agreement upon fifteen(15) days written notice to Operator," but in any event either partymay terminate the agreement at any time upon 60 days' written noticeto the other party.The Board has held on a number of occasions that the licensor andeach of its licensees 7 in a discount department store are joint employ-ers of the employees in the licensee's department where it is estab-lished that the licensor "is in a position to influence the licensee'slabor policies." 8 The Regional Director concluded here that "theinfluence Thriftown exercises over the wages, hours, and workingconditions of its lessees' employees either by virtue of the lease agree-ment or actual practice is indirect and too insignificant (compared tothe lessees') to constitute control of labor relations as that term isused in Board Decisions."We believe that the Regional Directorfailed to take into consideration the special nature of the relationshipwhich exists between the parties in a discount department store, andtherefore did not give sufficient weight to those factors which estab-lish actual or potential control by Thriftown over the labor policiesof its operator, Astra.Experience has demonstrated that participants in discount storeestablishments, although retaining their separate corporate identities,strive to create the appearance of a sin,,Ie-integrated enterprise inorder to obtain the mutual business advantages derived from thistype of operation. Given this business arrangement, it is apparentthat any disruption of operations, including that resulting fromlabor dispute involving an operator, will almost necessarily adverselyaffect the operation of the entire store. It follows, therefore, that theowner of the discount store in some manner will retain sufficient con-trol over the operations of each department so that it will be in aposition to take those steps necessary to remove the causes for thedisruption in store operations.9An examination of the operating agreement herein makes it clearthat Thriftown has retained just such power to control the operations'In this case,as noted, Astra is referred to in the operating agreement as "operator"rather than licensee.However,the same considerations apply regardless of which term isused to describe the parties to such agreements.8 DavidGold and Harvey Tesler d/b/a Grand Central Liquors, et al,155 NLRB 295;Spartan Department Stores,140 NLRB 608;Frostco Super Save Stores,Inc.,138NLRB 125.9 Trade Winds Motor Hotel & Restaurant,140 NLRB 567. THRIFTOWN, INC.607of the shoe department. Thus, Thriftown can significantly affect theprofits of its operators through its control over the allocation andreduction of floor space, over the amount of overhead expense whichis shared ona pro ratabasis, and over advertising, pricing policies,and items of merchandise to be sold. Further, Thriftown maintainssignificant control over the day-to-day operations of the operators byvirtue of the provision of the operating agreement which requires theoperators to conform to Thriftown's "methods, rules, business prin-ciples, practices, policies and regulations." Finally, Thriftown hasthe power to cancel the agreement on only 60 days' notice withoutcause and on 15 days' notice for "good cause" (not otherwise defined).In the context of this agreement, an operator could not easily resistThriftown's views concerning the labor policies applicable to leaseddepartment employees.In view of Thriftown's extensive powers to control the operationsof Astra, as shown by its ultimate right to dissolve the relationshipentirely, its retention of overall managerial control, and the extent towhich it has retained the right to establish the manner and methodof work performance, it is clear, and we find, that Thriftown is in aposition to influence the labor relations policies of licensee Astra.Since the power to control is present by virtue of the operating agree-ment, whether or not exercised, we fund it unnecessary to consider theactual practice of the parties regarding these matters as evidenced bythe record.We do not intimate by this holding that licensor-licensee arrange-ments in a discount department store necessarily create a joint-employer relationship. Nor does the fact that we find a single unitappropriate herein mean that we will automatically include all theemployees of the joint-employers in a single unit. However, where,as here, the parties operate an integrated business enterprise under asingle roof and the provisions of the operating agreement establishthat the owner possesses significant control over the operational andpersonnel policies of the operator, we conclude that the owner andoperator are joint employers of the employees of the operator.Contrary to the suggestion of our dissenting colleagues, our Deci-sion is based on a realistic evaluation of the effect of the departmentoperating agreement upon the employment conditions of leased de-partment employees viewed in light of the purposes of this Act.*1° Itis not based upon mere "appearances" or upon whether the agreementof the parties "as between themselves" establishes a particular typeof business entity, "in law."Our dissenting colleagues rely heavily on the parties' disavowal, intheir operating agreement, of any intent to create a joint-employer10 Cf.N.L.R.B.v. Checker Cab Company,etc.,367 F.2d 692 (C A 6). 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship. This, however, is no more than the parties' own conclu-sionary statement and has no more effect in determining the actualrelationship that exists than would a disclaimer of negligence afteran accident. Indeed, the very disclaimer that "nothing in this agree-ment shall in any way be construed" as creating such a relationshiprelied on by our dissenting colleagues strongly suggests recognitionby the parties themselves that the terms of the agreement to tend tocreate a joint-employer relationship.In suggesting that the power to terminate is the sole criterion uponwhich the majority relies, the dissent still ignores the very significantimpact upon this case of "the special nature of the relationship." Wereiterate that we will not automatically find a joint-employer rela-tionship in every discount store operation involving a licensor-licenseeagreement, without more. There is, in our view, enough "more" hereto warrant such a finding.The fact that Astra is also granted the ultimate right to terminateits agreement with Thriftown does not mean that we would also findAstra to be the employer of Thriftown's employees. It is plain fromthe agreement that the dominant party is Thriftown, not Astra, andthe bulk of the provisions to which we refer go to show Thriftown'scontrol over Astra, not the converse, and establish requirements thatAstra must live up to, not the converse.2.The Retail Clerks seeks a unit of all employees at the Thriftownstore.The Employer filed a petition requesting a unit of only theemployees employed by Thriftown, excluding the employees at eachof its operator's departments. There is no history of bargaining. Asfound above, Thriftown's operation resembles in its physical aspectsa single retail department store. Further, all employees at Value Vil-lage are subject to common overall supervision, they use commonfacilities, and there is a similarity of working conditions. In view ofthe indicia of their mutuality of employment interests, and as nounion seeks a more limited unit, we find a emit embracing the employ-ees of the licensor and its licensed department to be appropriate.Accordingly, the case is hereby remanded to the Regional Directorfor Region 25 for the purpose of holding an election, pursuant to hisDecision and Direction of Election, as amended by the unit findingsherein, except that the period for determining eligibility shall be thepayroll period immediately preceding the date below.CHAIRMANMCCULLOCHand MEMBER FANNING,dissenting :Although we accept the basic facts as stated in the majority opinionand agree that Thriftown and Astra have created the appearance ofa single-integrated enterprise as far as the public is concerned, we THRIFTOWN, INC.609find unwarrantedour colleagues' further conclusion that Thriftownand Astra, as between themselves, have established through theiroperating agreement the relationship,in law,of joint employers ofAstra's employees working in the Astra-leased departmentat Thrif-town's retail department store.In past cases involving the issueof "joint-employers" of employeesof a licenseein a discount departmentstore,the Board has foundsucha relationshiponly where the licenseagreement or the actualpractice of the parties established that thelicensor was empowered toexercise controlover the licensee's labor policies."In the casenow beforeus, the operating agreement not only specif-icallystatesthat "nothing in this agreement shall in any way be con-strued to constitutea co-partnershipor joint venturebetween theparieshereto"; it also specifically provides that Astra, without theparticipation of Thriftown, will hire, fire, and discipline its ownemployees, determine their wages, rates of pay, and other benefits,and establish its own deductions for taxes, social security, and relateditems. These provisions are clearly at odds with a contractual intenton the part of Thriftown and Astra to create a joint-employer rela-tionship. Nor are there in this record other facts from which such anintent may reasonably be inferred. We look in vain in our colleagues'opinion for evidence that Thriftown has actually controlled Astra'slabor policies. Our colleagues rely upon (1) vague provisions in thelicense agreementrequiring Astra to conform to Thriftown's "meth-ods, rules,businessprinciples, practices, policies and regulations,"and (2)the power granted to Thriftown to cancel the agreementupon only 60 days' notice without cause and upon 15 days' notice forgood cause.We believe, however, that this evidence is insufficient tosupport a legal conclusion that Astra and Thriftown are joint employ-ers.The conformity requirements are quite clearly aimed at fosteringthe public appearance of a single-integrated enterprise. They havenothing to do with the employment relationship as such. Nor do wethink it controlling on the issue before us that the operating agree-ment grantsThriftown the ultimate right to dissolve the licensor-licensee relationship entirely. To our knowledge this is the first timethat such a factor has been considered to be evidence of a joint-employer relationship. In fact, in the recentBab-Rand Company12case,one of the reasons upon which the Board relied in refusing ton CompareGrand Central Liquors, supra,footnote 8,Spartan Department Stores, supra,footnote8, Frostco Super SaveStores,Inc , sups a,footnote 8, andK-Mart,159 NLRB 250,withS A G E., Inc. of Houston,146 NLRB 325, andEsgroAnaheim, Inc,150 NLRB 401See alsoNL.R B. v. New Madrid Manufacturing Company, d/b/a Jones Manufacturing Co ,215 1°28 908, 912-913 (CA 8).12 147 NLRB 247.264-188-67-vol. 161-40 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDfind a joint-employer relationship was that the lease agreement gavethe licensor the right to terminate the lease within 24 hours if thelicensee became involved in a labor difficulty that might lead to pick-eting of the store. We note parenthetically, that the operating agree-ment also grants Astra the "ultimate right" to terminate the leaseagreement.Would the majority conclude from this that Astra is anemployer of Thriftown's employees?The majority attempts to buttress its joint-employer finding bygeneralized references to Thriftown's "extensive powers to controlthe operations of Astra," "its retention of overall managerial control,"and "the extent to which it has retained the right to establish themanner and method of work performance." We do not agree that therecord in this case supports such broad conclusionary assertions.However, even if it did, these considerations appear to us to provideonly a further indication of the parties' concern with creating thepublic impression of a unified enterprise. They are not enough toshow that the partieshave established in facta joint-employer rela-tionship with respect to the licensee's employees. Substantially thesame factors were presentin S.A.G.E., Inc. of Houston.13Althoughfinding in that case that the licensor and licensee had created theimpression of a single-integrated enterprise, the Board neverthelessdeclined to find that the licensor and licensee were joint employers,and this because neither the license provisions nor the actual practiceof the parties revealed that the licensor had the power to exercise, oractually did exercise, control over the labor policies of the licensee.We believe the same conclusion is compelled in this case for the samereason.The majority states that it does "not intimate by [its] holding thatlicensor-licensee arrangements in a discount department store neces-sarilycreate a joint-employer relationship."Yet, the majorityreverses the Regional Director's conclusion that Thriftown and Astraare not joint employers for the declared reason that the RegionalDirector "failed to take into consideration the special nature of therelationship which exists between the parties in a discount depart-ment store." From our reading of the majority opinion we take itthat our colleagues consider the creation of the outward appearanceof a unified enterprise to be the mark of the "special nature of therelationship" to which they allude. If that is so, we find it difficult toconceive of a situation where the majority would not almost as amatter of course find a joint-employer relationship present in anydiscount store operation involving a licensor-licensee arrangement. Inthat respect we think our colleagues go too far. We still believe inIs Supra,footnote 10. GENERAL ELECTRIC COMPANY611accordancewith past precedent that there must be some legal foun-dation fora holding ofa joint-employer relationship, supportedeither bylanguagein the license agreement establishing that thelicensor is empowered to influencethe licensees' labor policy, or by ashowing that the licensorhas actuallydone so, fromwhich the powerto do so may be inferred.As there isno supportfor such a holdingin this case, we dissent.General Electric CompanyandInternationalUnion ofElectrical,Radio and Machine Workers,IUE, AFL-CIO, Petitioner.Case1-RC-8712.October 28, 1966DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted on November 17, 1965, an election by secret ballot was con-ducted on December 9, 1965, under the direction and supervision ofthe Regional Director for Region 1 among the employees in theappropriate unit. At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately1,070 eligible voters, 1,008 cast ballots, of which 469 were for, and538 against, the Petitioner, and 1 ballot was challenged. Thereafter,the Petitioner filed timely objections to conduct affecting the resultsof the election.In accordance with the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation and, on January 25, 1966, issued and duly servedupon the parties his report on objections in which he recommendedthat the objections be overruled in their entirety, and that a certifi-cation of results of election be issued. Thereafter, the Petitioner filedtimely exceptions to the Regional Director's report.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer with the meaning of Sections9(c) (1) and 2 (6) and (7) of the Act.161NLRB No. 57.